Allow me, at the 
outset, to congratulate Mr. Ganev, on behalf of my delegation, on his election 
to the presidency of this important session of the General Assembly, and to 
extend to his predecessor, through him, our thanks and appreciation for the 
skilful manner in which he conducted the work of the previous session. From 
this rostrum, I also extend our sincere congratulations to the States that 
have joined the membership of this Organization since the previous session. 
We welcome them as a new driving force that contributes to the various efforts 
deployed in the international arena with a view to bringing about prosperity, 
development, and stability for the peoples and communities of the world. 
This session, we have before us an important agenda at all political, 
economic, social, humanitarian, and security levels. All of us must be aware 
that, today, the world faces a new set of international phenomena that were 
not active before the Gulf war and its consequences whose impact is being 
increasingly felt on the international arena from one day to the next. 
For our part, we recognize that new and different international 
circumstances emerge with the dawn of every day. The barrier of the 
ideologies which, in the past, immersed the world in conflict, confrontation 
and competition for the sake of narrow interests, has collapsed. The 
improvement in East-West relations has opened up new vistas. However, the 
period of transition we are living through has spawned new contradictory 
tendencies, the most conspicuous of which is an intense acerbity in the 
relations of the wealthy North and the poor South under the circumstances of 
the so-called new world order. On the other hand, unipolarity has led the 
world into a new security system controlled by a handful of major Powers in 
the complete absence of active participation on the part of the rest of the 
international community. 

The era of international detente we hear so much about nowadays, is no 
more, in our view, than detente between those major Powers with their economic 
and military muscle. That detente has yet to address the closing of the wide 
gap between North and South, it has yet to reform international economic and 
commercial relations and it has yet to address the issues of overriding 
concern to the South, such as the debt burden, poverty, illiteracy and 
disease. On top of all that, the States of the developing world are being 
subjected now to the practices of the so-called new international legality 
which means, inter alia, interference and intervention in the internal affairs 
of those States and pursuance of the policies of diktat which deprive them of 
the right of making their own decisions. 
In the tenth summit of the Non-Aligned Movement, which concluded its 
meetings in Jakarta a few weeks ago, the Presidents and Heads of Government of 
the Movement deliberated over the current international situation and the role 
of the Movement therein. They have voiced their conviction that the 
Non-Aligned Movement, being the representative of the largest grouping of 
States and peoples in the world, has a role to play in the context of the 
unipolarity that reigns in the world today and, therefore, should be included 
in a flexible mechanism that would aim at a new world balance in which the 
developing countries of the world should have an effective role in the 
formulation and setting up of a new world order that must replace the rampant 
international chaos of today, and put an end to the present marginalization of 
international covenants and agreements which must be binding to us all. The 
Presidents and Heads of Government of the Non-Aligned Movement have set for 
themselves anew the target of ensuring a full presence for the Movement in 
addressing all the international issues on the world's agenda. They also have 

set the target of becoming genuine partners in all decisions to be taken 
particularly within the framework of the United Nations and its Security 
Council. 
The international mechanism governing relations between States should, in 
our opinion, continue to be the United Nations and its agencies. However, in 
order for this important Organization fully to discharge its duties, the 
following must be achieved. 
Full commitment and adherence to the United Nations Charter, which must 
be developed in a manner that would be compatible with the changes that have 
taken place in the world since it was signed. 
The General Assembly must be enabled to play a full role in the 
maintenance of peace and security. The General Assembly's role should be as 
important as that of the Security Council's. 
Selectivity and double standards must be abandoned with respect to the 
implementation of the Charter's provisions. 
The Security Council'", activities should be characterized by 
transparency. The Council should adopt a democratic approach in the area of 
decision-making. 
The United Nations Secretary-General should be able to play his role 
fully,. without diktat from certain States, and should deal with all States on 
an equal footing. While appreciating the responsibilities of the 
Secretary-General, we are if the opinion that he should have the time to meet 
the delegates and representatives of Member States and listen to what they 
have to say on issues of importance to their countries and their regions. 

The permanent membership of the Security Council and the right of veto 
which is the prerogative of the few should be reviewed. It is worth mentioning 
in this respect that the veto has been cast 279 times since the inception of 
the Security Council, in relation to issues most of which were of special 
importance to countries of the developing world. 
The new world order being heralded nowadays should not violate the 
sovereignty, territorial integrity, or independence of States nor deprive them 
of their right to make their own decisions. Preventive diplomacy relating to 
the making and maintenance of peace should proceed from a basic principle 
aimed, first and foremost, at the complete eradication of regional and 
international tension, and at seeking out and uprooting the root causes of 
political, social and economic conflicts so that the countries involved may 
live in peace and enjoy stability and prosperity. 
The type of preventive diplomacy that is accompanied by the use of 
military force must not be used against the smaller States alone. It is worth 
wondering here how military force can be used against countries which possess 
large or medium military capabilities. This is a legitimate question and we, 
the smaller States, should look for an answer to it that would meet our urgent 
concerns. If preventive diplomacy is to proceed initially from the principle 
of fact-finding, such fact-finding should be based on information-gathering 
from original sources and should avoid selectivity and hasty conclusions that 
could become the justification for specific actions which may well be military 
in nature. We in the developing world have suffered a great deal from the 
unfair communication of facts on issues concerning our countries, either 

through mass media networks or governmental and non-governmental organizations 
which may be active in our countries. We hope that the United Nations and its 
various agencies, in all cases, will act impartially and not fall prey to 
narrow political opportunism. 

In the midst of international changes, we in the Sudan are striving to 
spread the principles of Shura meaning consultation and participation in 
decision-making - and democracy, and to find a peaceful and lasting political 
solution to the problem of the southern Sudan. We have so far achieved 
considerable progress, at the Abuja talks, which took place in May this year 
under the auspices of President Ibrahim Babangida of Nigeria. 
We look forward with optimism and hope to the forthcoming second round of 
the Abuja talks, which will soon take place. We expect to reach, with the 
rebel movement, a final solution to the problem of the south, by the end of 
this year. It is our sincere hope that the peace efforts by the Sudan 
Government will attract the support and blessings of all friendly and 
fraternal States and of the international community as a whole. 
Allow me to mention here specifically, an important issue that weighs a 
lot on many minds these days, namely the issue of human rights. The 
protection and maintenance of human rights is a sacred obligation that all 
religions and human laws call for. The causes of instability and problems of 
security and peace are directly and organically linked to the maintenance of 
these rights, for individuals and for peoples alike. Therefore, it is our 
conviction that human rights are linked to the right of individuals and 
peoples to dignity, physical and mental health, the freedom to make their own 
decisions without diktat, the right to have access to the fruits of scientific 
advancement, namely progress and technology, the right to be free from 
poverty, disease and hunger and the right to education as well as to material 
and psychological stability. 

However, we notice that the principles of human rights, just like many 
other ideals, are being exploited and misused as a pretext for interference 
and intervention in the internal affairs of smaller States. Regardless of the 
claims of interference and intervention for the protection of minorities, such 
behaviour is, in essence, no more than using the issue of human rights as a 
weapon against those countries which do not submit to foreign diktat, and as a 
means of shrugging off moral obligations towards the developing countries. 
We also notice that while the lofty ideal of human rights is being 
wielded as weapon, its use is characterized by a double-standard. The crimes 
and violations by allies are ignored, while accusations of human rights 
violations are trumped up against those countries that do not surrender their 
right to independent decision-making. 
We notice too that certain countries have set themselves up as the 
self-styled protectors of human rights even though they lack any moral grounds 
that may qualify them for such a role. Such States give themselves the right 
to dictate norms of human rights according to their own cultures, customs and 
social conceptions, and pass judgement on others accordingly. 
The promotion of human rights and basic freedoms will be properly 
achieved, as envisaged by those who wrote the United Nations Charter, only 
through international cooperation and not through confrontation or coercion. 
The upholding and implementation of those rights within national frameworks 
remain within the jurisdiction and responsibility of each Government 
individually so long as that Government properly performs its duties towards 
its citizens. It is the right of all peoples to freely establish their own 
political and economic systems and institutions on the basis of respect for 
the principles of national sovereignty, self-determination and 
non-interference in the internal affairs of others. 

In this context, reference should be made to the fact that the 
fundamental principles of human rights as set out in the Universal Declaration 
of Human Rights embody two components that balance out each other: the first 
relates to the rights and basic freedoms of the individual, while the second 
stipulates duties of the individual towards society and State. 
This balance between rights and duties is important, inasmuch as its 
absence leads to the negation of the rights of society as a whole and to 
instability, especially in developing countries. We agree also with the view 
that the political, civil, economic, social and cultural dimensions of human 
rights are indivisible, and cannot be selectively denied for contingent 
political motives. 
At the same time, we reject every attempt to use the human rights issue 
as a precondition for the provision of economic and social assistance as this 
leads to the marginalization of such rights on the economic, social and 
cultural levels. We emphasize that development and human rights are 
concomitant and interdependent. Hence the need for cooperation and 
multilateral assistance in the implementation of social and economic 
development programmes in the developing countries on the basis of the fact 
that the right to development is a valid, legitimate right that constitutes an 
indivisible part of fundamental human rights. We hope that the World 
Conference on Human Rights that will be held next year will deal 
comprehensively with the issue in all its aspects. 
Another important issue that requires urgent attention is the situation 
in Somalia. The people of this sister country are victims of a bitter civil 
 
They have suffered its ravages. Since the convening of the minisummit of 
the States of the Horn of Africa on humanitarian issues, those States have 
performed and continue to perform their duty in searching for a peaceful 
solution to the differences between the warring factions in the dispute in 
Somalia. 
We look forward to the support of the international community for that 
role in order for it to achieve the goals spelled out at the Bahr Dar 
meeting. We had expected the international community to recognize that role 
and develop it, as stability in the region is important, especially to its 
countries and for the welfare of its peoples which cannot be ensured without 
this desired stability. 
However, what happened instead was that a decision to send international 
forces to Somalia was taken, and the numbers of those forces have started to 
increase from one day to the next. It was our opinion that such forces should 
have been composed of contingents from the countries of the region itself, 
because we are worried that some countries from outside the region may pursue 
their own interests there by supporting one faction or another against the 
others and thereby enabling it to win the war. Stability in Somalia cannot be 
achieved without comprehensive national reconciliation; one faction cannot 
have sole power, and we hope that the faction of Mr. Ali Mahdi will come to 
realize this fact. 
Several tragic multifaceted situations continue to beset the world such 
as the refugee problems and the plight of displaced and homeless persons. 
These problems are clearly manifest in Africa and the Middle East. 
The Palestinian people continue to struggle and strive for the 
establishment of their own independent State on their own soil at a time when 
bilateral and multilateral negotiations are being obstructed by procedural 

hurdles that have held back those talks and prevented the negotiators from 
addressing the substance of the conflict. The new Israeli Government has not 
yet proved its serious intent or demonstrated the political will to restore 
the rights of the Palestinian people and consequently restore peace and 
security to this sensitive region of the world. We consider that the 
convening of an international conference on the Palestinian question under 
full United Nations supervision is the only viable alternative. 
We further believe that the attempts being made with the aim of 
fragmenting the territorial integrity of Iraq are negative acts and examples 
of the unjust improper application of international norms. Moreover, those 
attempts will eventually jeopardize the balance of power in the region, ensure 
absolute Israeli hegemony and open wide the doors to Israel's belligerent and 
expansionist intentions which aim at ingathering all the Jews of the world in 
a greater Israel. 
Another human tragedy that needs close attention is the question of the 
Muslim people of Bosnia and Herzegovina who are being subjected to genocide 
and liquidation under the very noses of those who call for the preservation of 
human rights and the protection of minorities. This situation, in our view, 
is the result of ancient and anachronistic ethnic and religious hatreds which 
should have disappeared by now. All countries agree that the massacres, 
genocide, detentions and summary executions that are taking place there have 
no precedent other than what took place in the days of the Second World War. 
While the changes that swept over the countries of Eastern Europe have 
resulted in the emergence of new republics, we would have hoped that, in due 
course, those republics were going to join the world community of independent 
States and ensure the enjoyment to the full, by a'l their peoples, of 
religious and cultural freedoms. 

The appeasement of a belligerent majority is a clear case of bias in 
favour of the creed and cultural affiliations of that majority as opposed to 
the Islamic faith of a considerable number of the peoples of Bosnia and 
Herzegovina. The actual handling of this issue has been flawed by the 
selectivity of the major Powers, especially the five permanent members of the 
Security Council. It is definitely short-sighted to deal with the problem 
only from a limited humanitarian perspective. What the people of Bosnia and 
Herzegovina need above all is the preservation of their identity side by side 
with freedom and protection from acts of displacement and extermination. We 
therefore consider that the resolutions of the Security Council on this issue 
are inadequate because they do not address the issue in its wider political 
and ethical context. Proceeding from this view, the Islamic Group has 
condemned Security Council resolution 770 (1992). 
In our opinion, complete military intervention by the United Nations is 
the only viable solution. If this does not take place, our nagging doubts 
that there is a scheme to erase the Republic of Bosnia and Herzegovina from 
the map of Europe will only grow. In addition, the policy of depriving the 
people of Bosnia and Herzegovina of the means to defend their very existence 
while the Serbian aggressors continue to receive arms without any interference 
from the United Nations, will cast strong doubts on the integrity and 
neutrality of the international Organization. 
Recently, a minor crisis has flared up between the two sisterly States of 
Iran and the United, Arab Emirates over certain disputed islands. We are 
disturbed by the fact that that dispute has been transferred from the 
bilateral context to regional and international forums. This will only 
exacerbate the conflict. The parties that are now engaged in promoting the 

escalation of that dispute especially in the mass media, are trying, in fact, 
to aggravate tensions in the Gulf region, which has suffered the unfortunate 
effects of the sad events that have swept over it during the past few years. 
We urge most strongly the containment of this dispute which should be 
addressed at the bilateral level in line with the operation of the old 
mechanism that was agreed upon in 1971 between the two parties. 
The Persian Gulf area has suffered a series of wars that have obstructed 
its development. The present agonies of the people of Iraq under the 
conditions of an unjust economic blockade and the unending attempts to 
fragment their country's territorial integrity have resulted from disputes 
which, in our view, should have been settled by peaceful means within the 
regional framework, in order to prevent foreign interests from infiltrating 
the region and capitalizing on differences and disputes to serve their own 
strategic and economic designs. 
The international economic situation remains static. Indeed, its 
principal feature continues to be the unending deterioration of the economies 
of the countries of the South and the widening gap between those countries and 
the industrial countries. The major cause of that deterioration lies in the 
negative and dangerous effects on international trade of the drop in exports 
of the developing countries as a result of the deterioration of prices of 
their primary commodity exports to the industrial countries. 
The horrendous negative effects of the debt crisis have been aggravated 
to the point where they not only threaten the prospects of economic and social 
development of the developing countries but also the very existence of those 
countries. 
It is important at this point to mention the failure of the industrial 
countries to honour their commitments, as embodied in international treaties 

and strategies pertaining to the flow of development assistance to the 
developing countries, and particularly in implementing the resolutions 
embodied in the the international strategy for the decade of the 1980s, which 
called for allocating 0.7% of their gross national income to official 
assistance to the developing countries. Instead of implementing those 
resolutions, the developed countries have blocked every attempt to adopt a new 
strategy for the decade of the 1990s. Furthermore, the industrial countries 
have failed to implement the programme for the 1990s, which was adopted in 
favour of the least developed countries in the 1990 Paris Conference. This. 
failure has caused a grave setback to the economic and social development of 
the least developed countries. 
Africa, with its feeble infrastructures, is the continent that has been 
most affected by that imbalance in the world economic situation. It is the 
continent that suffers most, because of the considerably diminished flow of 
economic assistance and investment and the imposition on its countries of 
unjust conditions that are not imposed upon the other groupings of the 
developing world. Moreover, the attempts to destabilize some regions of the 
continent aim, in our view.- at creating a geopolitical climate that would be 
compatible with the strategies of certain major Powers. We all know the 
potentials of Africa, a continent with a great wealth of untapped human and 
natural resources. 
The real challenge that now faces the international community is 
narrowing of the ever-widening gap between the wealthy countries of the North 
and the poor countries of the South. It is that gap which is the real threat 
to world peace and security. The debt crisis is one of the products of the 
present international economic order. It is a phenomenon that resulted. 

essentially, from the structural imbalance of that order, and its failure to 
generate an appropriate developmental climate. 
We have an unshakable belief in the necessary collective interdependency 
and the organic interrelatedness of the international economic order, if it is 
to be an order whose aim is to mutually benefit all mankind. This cannot be 
the case, however, unless comprehensive and integrated solutions are found to 
the existing problems on the basis of equality, justice and interdependency. 
The dialogue required for the achievement of that objective cannot take place 
without the political will, courage, wisdom and far-sightedness of all 
concerned. 
In conclusion, we should like to express our absolute conviction 
regarding the necessity of collective action in the current period of detente 
in international relations. That means, in our view, developing the 
activities of all the organs of the United Nations and giving those organs the 
required importance. In order to reach that objective, we need to cooperate 
and work together, hand in hand. 
May Allah lead us to our noble objectives and grant us the vision to see 
them clearly. 
